Case 2:20-cv-02460-MSN-cgc Document 1-3 Filed 06/26/20 Page 1of16é PagelD 75

4? Cigna.

 

ERISA Required Information
The name of the Plan is:

The name, address, ZIP code and business telephone number
of the sponsor of the Plan is:

a 508

The name, address, ZIP code and business telephone number
of the Plan Administrator is:

Employer named above

The name, address and ZIP code of the person designated as
agent for service of legal process is:

 

Plan Number:

Employer named above

The office designated to consider the appeal of denied claims
is:

The Cigna Claim Office responsible for this Plan
The cost of the Plan is shared by Employee and Employer.
The Plan’s fiscal year ends on 12/31.

The preceding pages set forth the eligibility requirements and
benefits provided for you under this Plan.

Plan Trustees

A list of any Trustees of the Plan, which includes name, title
and address, is available upon request to the Plan
Administrator.

Plan Type
The plan is a healthcare benefit plan.
Collective Bargaining Agreements

You may contact the Plan Administrator to determine whether
the Plan is maintained pursuant to one or more collective
bargaining agreements and if a particular Employer is a
sponsor. A copy is available for examination from the Plan
Administrator upon written request.

Discretionary Authority

The Plan Administrator delegates to Cigna the discretionary
authority to interpret and apply plan terms and to make factual
determinations in connection with its review of claims under
the plan. Such discretionary authority is intended to include,
but not limited to, the determination of the eligibility of
persons desiring to enroll in or claim benefits under the plan,
the determination of whether a person is entitled to benefits

under the plan, and the computation of any and all benefit
payments. The Plan Administrator also delegates to Cigna the
discretionary authority to perform a full and fair review, as
required by ERISA, of each claim denial which has been
appealed by the claimant or his duly authorized representative.

Plan Modification, Amendment and Termination

The Employer as Plan Sponsor reserves the right to, at any
time, change or terminate benefits under the Plan, to change or
terminate the eligibility of classes of employees to be covered
by the Plan, to amend or eliminate any other plan term or
condition, and to terminate the whole plan or any part of it.
Contact the Employer for the procedure by which benefits
may be changed or terminated, by which the eligibility of
classes of employees may be changed or terminated, or by
which part or all of the Plan may be terminated. No consent of
any participant is required to terminate, modify, amend or
change the Plan.

Termination of the Plan together with termination of the
insurance policy(s) which funds the Plan benefits will have no
adverse effect on any benefits to be paid under the policy(s)
for any covered medical expenses incurred prior to the date
that policy(s) terminates. Likewise, any extension of benefits
under the policy(s) due to you or your Dependent's total
disability which began prior to and has continued beyond the
date the policy(s) terminates will not be affected by the Plan
termination. Rights to purchase limited amounts of life and
medical insurance to replace part of the benefits lost because
the policy(s) terminated may arise under the terms of the
policy(s). A subsequent Plan termination will not affect the
extension of benefits and rights under the policy(s).

Your coverage under the Plan’s insurance policy(s) will end
on the earliest of the following dates:

e the date you leave Active Service (or later as explained in
the Termination Section;)

e the date you are no longer in an eligible class;
e if the Plan is contributory, the date you cease to contribute;
« the date the policy(s) terminates.

See your Plan Administrator to determine if any extension of
benefits or rights are available to you or your Dependents
under this policy(s). No extension of benefits or rights will be
available solely because the Plan terminates.

Statement of Rights

As a participant in the plan you are entitled to certain rights
and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all plan
participants shall be entitled to:

Receive Information About Your Plan and Benefits

e examine, without charge, at the Plan Administrator’s office
and at other specified locations, such as worksites and union

 

65

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3 Filed 06/26/20 Page 2o0f16 PagelD 76

4? Cigna.

 

halls, all documents governing the plan, including insurance
contracts and collective bargaining agreements and a copy
of the latest annual report (Form 5500 Series) filed by the
plan with the U.S. Department of Labor and available at the
Public Disclosure room of the Employee Benefits Security
Administration.

¢ obtain, upon written request to the Plan Administrator,
copies of documents governing the Plan, including
insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series)
and updated summary plan description. The administrator
may make a reasonable charge for the copies.

* receive a summary of the Plan’s annual financial report. The
Plan Administrator is required by law to furnish each person
under the Plan with a copy of this summary financial report.

Continue Group Health Plan Coverage

¢ continue health care coverage for yourself, your spouse or
Dependents if there is a loss of coverage under the Plan as a
result of a qualifying event. You or your Dependents may
have to pay for such coverage. Review the documents
governing the Plan on the rules governing your federal
continuation coverage rights.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA
imposes duties upon the people responsible for the operation
of the employee benefit plan. The people who operate your
plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other plan participants
and beneficiaries. No one, including your employer, your
union, or any other person may fire you or otherwise
discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under
ERISA. If your claim for a welfare benefit is denied or
ignored you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge,
and to appeal any denial, all within certain time schedules.

Enforce Your Rights

Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of documents
governing the plan or the latest annual report from the plan
and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the plan
administrator to provide the materials and pay you up to $110
a day until you receive the materials, unless the materials were
not sent because of reasons beyond the control of the
administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or
federal court.

In addition, if you disagree with the plan’s decision or lack
thereof concerning the qualified status of a domestic relations
order or a medical child support order, you may file suit in

federal court. If it should happen that plan fiduciaries misuse
the plan’s money, or if you are discriminated against for
asserting your rights, you may seck assistance from the U.S.
Department of Labor, or you may file suit in a federal court.
The court will decide who should pay court costs and legal
fees. If you are successful the court may order the person you
have sued to pay these costs and fees. If you lose, the court
may order you to pay these costs and fees, for example if it
finds your claim is frivolous,

Assistance with Your Questions

If you have any questions about your plan, you should contact
the plan administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need
assistance in obtaining documents from the plan administrator,
you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor listed in
your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain
certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.

HC-FED72 05-15

Definitions
Active Service
You will be considered in Active Service:

¢ onany of your Employer's scheduled work days if you are
performing the regular duties of your work on that day
either at your Employer's place of business or at some
location to which you are required to travel for your
Employer's business.

¢ ona day which is not one of your Employer's scheduled

work days if you were in Active Service on the preceding
scheduled work day.

HC-DFS1 04-10
VIM

 

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3 Filed 06/26/20 Page 3of16 PagelD 77

Né Cigna.

 

Bed and Board

The term Bed and Board includes all charges made by a
Hospital on its own behalf for room and meals and for all
general services and activities needed for the care of registered
bed patients.

HC-DFS2

Biologic

A virus, therapeutic serum, toxin, antitoxin, vaccine, blood,
blood component or derivative, allergenic product, protein
(except any chemically synthesized polypeptide), or analogous
product, or arsphenamine or derivative of arsphenamine (or
any other trivalent organic arsenic compound), used for the
prevention, treatment, or cure of a disease or condition of
human beings, as defined under Section 351(i) of the Public
Health Service Act (42 USC 262(i)) (as amended by the
Biologics Price Competition and Innovation Act of 2009, title
VII of the Patient Protection and Affordable Care Act, Pub. L.
No, 111-148, § 7002 (2010), and as may be amended
thereafter).

HC-DFS840 10-16

Biosimilar

A Biologic that is highly similar to the reference Biologic
product notwithstanding minor differences in clinically
inactive components, and has no clinically meaningful
differences from the reference Biologic in terms of its safety,
purity, and potency, as defined under Section 351(i) of the
Public Health Service Act (42 USC 262(i)) (as amended by
the Biologics Price Competition and Innovation Act of 2009,
title VI of the Patient Protection and Affordable Care Act,
Pub. L. No. 111-148, § 7002 (2010), and as may be amended
thereafter).

HC-DFS841 10-16

Brand Drug

A Prescription Drug Product that Cigna identifies as a Brand
Drug product across its book-of-business, principally based on
available data resources, including, but not limited to, First
DataBank or another nationally recognized drug indicator
source, that classify drugs or Biologics as either brand or
generic based on a number of factors. Not all products
identified as a "brand name" by the manufacturer, Pharmacy,
or your Physician may be classified as a Brand Drug under the
plan.

HC-DFS842 10-16

Business Decision Team

A committee comprised of voting and non-voting
representatives across various Cigna business units such as
clinical, medical and business leadership that is duly
authorized by Cigna to make decisions regarding coverage
treatment of Prescription Drug Products or Medical
Pharmaceuticals based on clinical findings provided by the
P&T Committee, including, but not limited to, decisions
regarding tier placement and application of utilization
management to Prescription Drug Products or Medical
Pharmaceuticals.

HC-DFS8&843 10-16

Charges

The term "charges" means the actual billed charges; except
when the provider has contracted directly or indirectly with
Cigna for a different amount.

04-10
vi

HC-DPS3

Cigna Home Delivery Pharmacy

A home delivery Network Pharmacy owned and operated by
licensed Pharmacy affiliates of Cigna Health and Life
Insurance Company.

HC-DFS844 10-16

Custodial Services

Any services that are of a sheltering, protective, or
safeguarding nature. Such services may include a stay in an
institutional setting, at-home care, or nursing services to care
for someone because of age or mental or physical condition.

 

67

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3 Filed 06/26/20 Page 4of16 PagelD 78

4# Cigna.

 

This service primarily helps the person in daily living.

Custodial care also can provide medical services, given mainly

to maintain the person’s current state of health. These services

cannot be intended to greatly improve a medical condition;

they are intended to provide care while the patient cannot care

for himself or herself. Custodial Services include but are not

limited to:

e Services related to watching or protecting a person;

¢ Services related to performing or assisting a person in
performing any activities of daily living, such as: walking,
grooming, bathing, dressing, getting in or out of bed,
toileting, eating, preparing foods, or taking medications that
can be self administered, and

¢ Services not required to be performed by trained or skilled
medical or paramedical personnel.

04-10
vi

HC-DFS4

Dependent
Dependents are:
¢ your lawful spouse; or
e your Domestic Partner; and
e any child of yours who is:
e less than 26 years old.

* 26 or more years old, unmarried, and primarily supported
by you and incapable of self-sustaining employment by
reason of mental or physical disability which arose while
the child was covered as a Dependent under this Plan, or
while covered as a dependent under a prior plan with no
break in coverage.

Proof of the child's condition and dependence may be
required to be submitted to the plan within 31 days after
the date the child ceases to qualify above. From time to
time, but not more frequently than once a year, the plan
may require proof of the continuation of such condition
and dependence.

The term child means a child born to you or a child legally
adopted by you. It also includes a stepchild, a foster child, or a
child for whom you are the legal guardian. If your Domestic
Partner has a child, that child will also be included as a
Dependent.

Benefits for a Dependent child will continue until the last day
of the calendar month in which the limiting age is reached.

No one may be considered as a Dependent of more than one
Employee.

HC-DFS872 10-16 M

Designated Pharmacy

A Network Pharmacy that has entered into an agreement with
Cigna, or with an entity contracting on Cigna’s behalf, to
provide Prescription Drug Products or services, including,
without limitation, specific Prescription Drug Products, to plan
enrollees on a preferred or exclusive basis. For example, a
Designated Pharmacy may provide enrollees certain Specialty
Prescription Drug Products that have limited distribution
availability, provide enrollees with an extended days’ supply
of Prescription Drug Products or provide enrollees with
Prescription Drug Products on a preferred cost share basis.
The fact that a Pharmacy is a Network Pharmacy does not
mean that it is a Designated Pharmacy.

HC-DFS845 10-16

Domestic Partner

A Domestic Partner is defined as a person of the same or

opposite sex who:

e shares your permanent residence;

e has resided with you for no less than one year;

e is no less than 18 years of age;

e is financially interdependent with you and has proven such
interdependence by providing documentation of at least two
of the following arrangements: common ownership of real
property or a common leasehold interest in such property;
community ownership of a motor vehicle; a joint bank
account or a joint credit account; designation as a
beneficiary for life insurance or retirement benefits or under
your partner's will; assignment of a durable power of
attorney or health care power of attorney; or such other
proof as is considered by Cigna to be sufficient to establish
financial interdependency under the circumstances of your
particular case;

¢ is not a blood relative any closer than would prohibit legal
marriage; and

« has signed jointly with you, a notarized affidavit attesting to
the above which can be made available to Cigna upon
request.

In addition, you and your Domestic Partner will be considered

to have met the terms of this definition as long as neither you

nor your Domestic Partner:

e has signed a Domestic Partner affidavit or declaration with
any other person within twelve months prior to designating
each other as Domestic Partners hereunder;

* is currently legally married to another person; or

 

68

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3 Filed 06/26/20 Page5of16 PagelD 79

seules ec

N€ Cigna.

 

e has any other Domestic Partner, spouse or spouse equivalent
of the same or opposite sex.

You and your Domestic Partner must have registered as
Domestic Partners, if you reside in a state that provides for
such registration.

The section of this certificate entitled "COBRA Continuation
Rights Under Federal Law" will not apply to your Domestic
Partner and his or her Dependents.

HC-DFS47 04-10

vi

Emergency Medical Condition

Emergency medical condition means a medical condition
which manifests itself by acute symptoms of sufficient
severity (including severe pain) such that a prudent layperson,
who possesses an average knowledge of health and medicine,
could reasonably expect the absence of immediate medical
attention to result in placing the health of the individual (or,
with respect to a pregnant woman, the health of the woman or
her unborn child) in serious jeopardy; serious impairment to
bodily functions; or serious dysfunction of any bodily organ or
part.

HC-DFS394 11-10

Emergency Services

Emergency services means, with respect to an emergency
medical condition, a medical screening examination that is
within the capability of the emergency department of a
hospital, including ancillary services routinely available to the
emergency department to evaluate the emergency medical
condition; and such further medical examination and
treatment, to the extent they are within the capabilities of the
staff and facilities available at the hospital, to stabilize the
patient.

HC-DFS393 11-10

Employee

The term Employee means a full-time or part-time employee
of the Employer who is currently in Active Service. The term
does not include employees who are temporary or who
normally work less than 20 hours a week for the Employer.

HC-DFS7 04-10

V3M

Employer

The term Employer means the plan sponsor self-insuring the
benefits described in this booklet, on whose behalf Cigna is
providing claim administration services.

HC-DFS8
vi

Essential Health Benefits

Essential health benefits means, to the extent covered under
the plan, expenses incurred with respect to covered services, in
at least the following categories: ambulatory patient services,
emergency services, hospitalization, maternity and newborn
care, mental health and substance use disorder services,
including behavioral health treatment, prescription drugs,
rehabilitative and habilitative services and devices, laboratory
services, preventive and wellness services and chronic disease
management and pediatric services, including oral and vision
care.

HC-DFS411 01-11

Expense Incurred

An expense is incurred when the service or the supply for
which it is incurred is provided.

04-10
Vi

HC-DFS10

Free-Standing Surgical Facility

The term Free-standing Surgical Facility means an institution
which meets all of the following requirements:

¢ it has a medical staff of Physicians, Nurses and licensed
anesthesiologists;

¢ it maintains at least two operating rooms and one recovery
room;

e it maintains diagnostic laboratory and x-ray facilities;

¢ it has equipment for emergency care;

e it has a blood supply;

e it maintains medical records;

* it has agreements with Hospitals for immediate acceptance
of patients who need Hospital Confinement on an inpatient
basis; and

 

69

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3 Filed 06/26/20 Page 6of16 PagelD 80

é@ Cigna.

 

e itis licensed in accordance with the laws of the appropriate
legally authorized agency.

HC-DESI1 04-10

Vi

Generic Drug

A Prescription Drug Product that Cigna identifies as a Generic
Drug product at a book-of-business level principally based on
available data resources, including, but not limited to, First
DataBank or another nationally recognized drug indicator
source, that classify drugs or Biologics (including Biosimilars)
as either brand or generic based on a number of factors. Not
all products identified as a “generic” by the manufacturer,
Pharmacy or your Physician may be classified as a Generic
Drug under the plan. A Biosimilar may be classified as a
Generic Drug for the purposes of benefits under the plan even
if it is identified as a “brand name” drug by the manufacturer,
Pharmacy or your Physician.

HC-DFS846 10-16

Hospice Care Program
The term Hospice Care Program means:

* acoordinated, interdisciplinary program to meet the
physical, psychological, spiritual and social needs of dying
persons and their families;

¢ aprogram that provides palliative and supportive medical,
nursing and other health services through home or inpatient
care during the illness;

© a program for persons who have a Terminal IIIness and for
the families of those persons.

HC-DFS51
vi

Hospice Care Services

The term Hospice Care Services means any services provided
by: a Hospital, a Skilled Nursing Facility or a similar
institution, a Home Health Care Agency, a Hospice Facility,
or any other licensed facility or agency under a Hospice Care

Program.

HC-DFS52
v1

Hospice Facility

The term Hospice Facility means an institution or part of it
which:

e primarily provides care for Terminally Ill patients;

e is accredited by the National Hospice Organization;

e meets standards established by Cigna; and

e fulfills any licensing requirements of the state or locality in
which it operates.

HC-DFS53
vi

Hospital

The term Hospital means:

¢ an institution licensed as a hospital, which: maintains, on
the premises, all facilities necessary for medical and
surgical treatment; provides such treatment on an inpatient
basis, for compensation, under the supervision of
Physicians; and provides 24-hour service by Registered
Graduate Nurses;

e an institution which qualifies as a hospital, a psychiatric
hospital or a tuberculosis hospital, and a provider of
services under Medicare, if such institution is accredited as
a hospital by the Joint Commission on the Accreditation of
Healthcare Organizations; or

* an institution which: specializes in treatment of Mental
Health and Substance Use Disorder or other related illness;
provides residential treatment programs; and is licensed in
accordance with the laws of the appropriate legally
authorized agency.

The term Hospital will not include an institution which is
primarily a place for rest, a place for the aged, or a nursing
home.

HC-DFS806 12-15

Hospital Confinement or Confined in a Hospital
A person will be considered Confined in a Hospital if he is:

e aregistered bed patient in a Hospital upon the
recommendation of a Physician;

e receiving treatment for Mental Health and Substance Use
Disorder Services in a Mental Health or Substance Use
Disorder Residential Treatment Center.

HC-DFS807 12-15

 

70

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3 Filed 06/26/20 Page 7of16 PagelD 81

Sé@ Cigna.

 

Injury
The term Injury means an accidental bodily injury.

HC-DFS12 04-10

vi

Maintenance Drug Product

A Prescription Drug Product that is prescribed for use over an
extended period of time for the treatment of chronic or long-
term conditions such as asthma, hypertension, diabetes and
heart disease, and is identified principally based on
consideration of available data resources, including, but not
limited to, First DataBank or another nationally recognized
drug indicator source and clinical factors. For the purposes of
benefits, the list of your plan’s Maintenance Drug Products
does not include compounded medications, Specialty
Prescription Drug Products or Prescription Drug Products,
such as certain narcotics that a Pharmacy cannot dispense
above certain supply limits per Prescription Drug Order or
Refill under applicable federal or state law. You may
determine whether a drug is a Maintenance Medication by
calling member services at the telephone number on your ID
card,

HC-DFS847 10-16

Maximum Reimbursable Charge - Medical

The Maximum Reimbursable Charge for covered services is
determined based on the lesser of:

e the provider’s normal charge for a similar service or supply;
or

e a policyholder-selected percentage of a schedule developed
by Cigna that is based upon a methodology similar to a
methodology utilized by Medicare to determine the
allowable fee for the same or similar service within the
geographic market.

The percentage used to determine the Maximum Reimbursable

Charge is listed in The Schedule.

In some cases, a Medicare based schedule will not be used and

the Maximum Reimbursable Charge for covered services is

determined based on the lesser of:

e the provider’s normal charge for a similar service or supply;
or

e the 80th percentile of charges made by providers of such
service or supply in the geographic area where it is received
as compiled in a database selected by Cigna.

The Maximum Reimbursable Charge is subject to all other
benefit limitations and applicable coding and payment

methodologies determined by Cigna. Additional information
about how Cigna determines the Maximum Reimbursable
Charge is available upon request.

HC-DFS792 05-15
vi

Medicaid

The term Medicaid means a state program of medical aid for
needy persons established under Title XIX of the Social
Security Act of 1965 as amended.

O10
Vi

HC-DFS16

Medical Pharmaceutical

An FDA-approved prescription pharmaceutical product,
including a Specialty Prescription Drug Product, typically
required to be administered in connection with a covered
service by a Physician or other health care provider within the
scope of the provider's license. This definition includes certain
pharmaceutical products whose administration may initially or
typically require Physician oversight but may be self-
administered under certain conditions specified in the
product’s FDA labeling. This definition does not include any
charges for mobile, web-based or other electronic applications
or software, even if approved for marketing as a prescription
product by the FDA.

HC-DFS848 10-16

Medically Necessary/Medical Necessity

Health care services, supplies and medications provided for

the purpose of preventing, evaluating, diagnosing or treating a

Sickness, Injury, condition, disease or its symptoms, that are

all of the following as determined by a Medical Director or

Review Organization:

e required to diagnose or treat an illness, Injury, disease or its
symptoms;

e in accordance with generally accepted standards of medical
practice;

e clinically appropriate in terms of type, frequency, extent,
site and duration;

e not primarily for the convenience of the patient, Physician
or other health care provider;

e not more costly than an alternative service(s), medication(s)
or supply(ies) that is at least as likely to produce equivalent

 

71

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3 Filed 06/26/20 Page 8o0f16 PagelD 82

3 Cigna.

 

therapeutic or diagnostic results with the same safety profile
as to the prevention, evaluation, diagnosis or treatment of
your Sickness, Injury, condition, disease or its symptoms;
and

e rendered in the least intensive setting that is appropriate for
the delivery of the services, supplies or medications. Where
applicable, the Medical Director or Review Organization
may compare the cost-effectiveness of alternative services,
supplies, medications or settings when determining least
intensive setting.

HC-DFS839 10-16

Medicare

The term Medicare means the program of medical care
benefits provided under Title XVIII of the Social Security Act
of 1965 as amended.

04-10
vi

HC-DFS17

Necessary Services and Supplies

The term Necessary Services and Supplies includes any
charges, except charges for Bed and Board, made by a
Hospital on its own behalf for medical services and supplies
actually used during Hospital Confinement, any charges, by
whomever made, for licensed ambulance service to or from
the nearest Hospital where the needed medical care and
treatment can be provided; and any charges, by whomever
made, for the administration of anesthetics during Hospital
Confinement.

The term Necessary Services and Supplies will not include
any charges for special nursing fees, dental fees or medical
fees.

HC-DPS21
vi

Network Pharmacy
A retail or home delivery Pharmacy that has:

* entered into an agreement with Cigna or an entity
contracting on Cigna's behalf to provide Prescription Drug
Products to plan enrollees.

* agreed to accept specified reimbursement rates for
dispensing Prescription Drug Products.

e been designated as a Network Pharmacy for the purposes of
coverage under your Employer’s plan.

HC-DFS849 10-16

New Prescription Drug Product

A Prescription Drug Product, or new use or dosage form of a
previously FDA-approved Prescription Drug Product, for the
period of time starting on the date the Prescription Drug
Product or newly-approved use or dosage form becomes
available on the market following approval by the U.S. Food
and Drug Administration (FDA) and ending on the date
Cigna's Business Decision Team makes a Prescription Drug
List coverage status decision.

HC-DFS830 10-16

Non-PPACA Preventive Medication

Prescription Drug Products taken by a person who has
developed risk factors for a disease that has not yet manifested
itself or not yet become clinically apparent, or to prevent the
reoccurrence of a disease from which a person has recovered.
However, this does not include any drugs or medications used
to treat an existing illness, Injury or condition. The term Non-
PPACA Preventive Medication does not include medications
covered at 100% as required by PPACA, the terms of
coverage for which are addressed separately in this plan.

HC-DFS864 10-16

Nurse

The term Nurse means a Registered Graduate Nurse, a
Licensed Practical Nurse or a Licensed Vocational Nurse who
has the right to use the abbreviation "R.N.,” "L.P.N." or
"L.V.N."

04-10
vl

HC-DFS22

Other Health Care Facility/Other Health Professional

The term Other Health Care Facility means a facility other
than a Hospital or hospice facility. Examples of Other Health
Care Facilities include, but are not limited to, licensed skilled
nursing facilities, rehabilitation Hospitals and subacute
facilities. The term Other Health Professional means an
individual other than a Physician who is licensed or otherwise
authorized under the applicable state law to deliver medical
services and supplies. Other Health Professionals include, but

 

72

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3 Filed 06/26/20 Page9of16 PagelD 83

a 4,
satlgs

@ Cigna.

 

are not limited to physical therapists, registered nurses and
licensed practical nurses. Other Health Professionals do not
include providers such as Certified First Assistants, Certified
Operating Room Technicians, Certified Surgical
Assistants/Technicians, Licensed Certified Surgical
Assistants/Technicians, Licensed Surgical Assistants,
Orthopedic Physician Assistants and Surgical First Assistants.

HC-DFS23
vi

Participating Provider

The term Participating Provider means a hospital, a Physician
or any other health care practitioner or entity that has a direct
or indirect contractual arrangement with Cigna to provide
covered services with regard to a particular plan under which
the participant is covered.

04-10
vi

HC-DFS45

Patient Protection and Affordable Care Act of 2010
(“PPACA”)

Patient Protection and Affordable Care Act of 2010 means the
Patient Protection and Affordable Care Act of 2010 (Public
Law 111-148) as amended by the Health Care and Education
Reconciliation Act of 2010 (Public Law 111-152).

HC-DFS412 01-11

Pharmacy

A duly licensed Pharmacy that dispenses Prescription Drug
Products in a retail setting or via home delivery. A home
delivery Pharmacy is a Pharmacy that primarily provides
Prescription Drug Products through mail order.

HC-DFS851 10-16

Pharmacy & Therapeutics (P&T) Committee

A committee comprised of both voting and non-voting Cigna-
employed clinicians, Medical Directors and Pharmacy
Directors and non-employees such as Participating Providers
that represent a range of clinical specialties. The committee
regularly reviews Medical Pharmaceuticals or Prescription
Drug Products, including New Prescription Drug Products, for
safety and efficacy, the findings of which clinical reviews
inform coverage status decisions made by the Business
Decision Team. The P&T Committee’s review may be based

on consideration of, without limitation, U.S. Food and Drug
Administration-approved labeling, standard medical reference
compendia, or scientific studies published in peer-reviewed
English-language bio-medical journals.

HC-DFS852 10-16

Physician

The term Physician means a licensed medical practitioner who
is practicing within the scope of his license and who is
licensed to prescribe and administer drugs or to perform
surgery. It will also include any other licensed medical
practitioner whose services are required to be covered by law
in the locality where the policy is issued if he is:

® operating within the scope of his license; and

e performing a service for which benefits are provided under
this plan when performed by a Physician.

04-10
Vi

HC-DFS25

Prescription Drug Charge

The amount Cigna charges to the Plan, including the
applicable dispensing fee and any applicable sales tax and
prior to application of any Deductible, Copayment or
Coinsurance amounts, for a Prescription Drug Product
dispensed at a Network Pharmacy. Cigna may pay a Network
Pharmacy a different amount for a Prescription Drug Product
than the Plan pays to Cigna. You are not entitled to the
difference between the rate Cigna charges to the Plan and the
rate Cigna pays to the Pharmacy for a Prescription Drug
Product. For the purposes of Prescription Drug benefit
payments, the “Plan” is the entity or business unit responsible
for funding benefits in accordance with the terms and
conditions outlined in this booklet/certificate.

HC-DFS1022

Prescription Drug List

A list that categorizes drugs, Biologics (including Biosimilars)
or other products covered under the plan’s Prescription Drug
benefits that have been approved by the U.S. Food and Drug
Administration (FDA) into coverage tiers. This list is
developed by Cigna's Business Decision Team based on
clinical factors communicated by the P&T Committee, and
adopted by your Employer as part of the plan. The list is
subject to periodic review and change, and is subject to the
limitations and exclusions of the plan. You may determine to

 

73

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3

‘o,
=

Cigna.

 

(—

Filed 06/26/20 Page 100f16 PagelD 84

 

which tier a particular Prescription Drug Product has been
assigned through the website shown on your ID card or by
calling customer service at the telephone number on your ID
card.

HC-DFS854 10-16

Prescription Drug Product

A drug, Biologic (including a Biosimilar), or other product
that has been approved by the U.S. Food and Drug
Administration (FDA), certain products approved under the
Drug Efficacy Study Implementation review, or products
marketed prior to 1938 and not subject to review and that can,
under federal or state law, be dispensed only pursuant to a
Prescription Order or Refill. A Prescription Drug Product
includes a drug, Biologic or product that, due to its
characteristics, is approved by the FDA for self-administration
or administration by a non-skilled caregiver. For the purpose
of benefits under the plan, this definition also includes:

e The following diabetic supplies: alcohol pads, swabs, wipes,
Glucagon/Glucagen, injection aids, insulin pump
accessories (but excluding insulin pumps), needles
including pen needles, syringes, test strips, lancets, urine
glucose and ketone strips;

¢ Needles and syringes for self-administered medications or
Biologics covered under the plan’s Prescription Drug
benefit; and

e Inhaler assistance devices and accessories, peak flow
meters.

This definition does not include any charges for mobile, web-

based or other electronic applications or software, even if

approved for marketing as a prescription product by the FDA.

HC-DFS855 10-16

Prescription Order or Refill

The lawful directive to dispense a Prescription Drug Product
issued by a Physician whose scope of practice permits issuing
such a directive.

HC-DFS856 10-16

Preventive Care Medications

The Prescription Drug Products or other medications
(including over-the-counter medications) designated as
payable by the plan at 100% of the cost (without application of
any Deductible, Copayment or Coinsurance) as required by
applicable law under any of the following:

e Evidence-based items or services that have in effect a rating
of "A" or "B" in the current recommendations of the United
States Preventive Services Task Force.

¢ With respect to infants, children and adolescents, evidence-
informed preventive care and screenings provided for in the
comprehensive guidelines supported by the Health
Resources and Services Administration.

e With respect to women, such additional preventive care and
screenings as provided for in comprehensive guidelines
supported by the Health Resources and Services
Administration.

A written prescription is required to process a claim for a

Preventive Care Medication. You may determine whether a

drug is a Preventive Care Medication through the internet

website shown on your ID card or by calling member services
at the telephone number on your ID card.

HC-DFS857 10-16

Primary Care Physician

The term Primary Care Physician means a Physician who
qualifies as a Participating Provider in general practice,
internal medicine, family practice or pediatrics; and who has
been selected by you, as authorized by Cigna, to provide or
arrange for medical care for you or any of your insured
Dependents.

04-10
vi

HC-DFS40

 

74

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3

N@ Cigna.

Filed 06/26/20 Page 11lof16 PagelD 85

 

Psychologist

The term Psychologist means a person who is licensed or
certified as a clinical psychologist. Where no licensure or
certification exists, the term Psychologist means a person who
is considered qualified as a clinical psychologist by a
recognized psychological association. It will also include any
other licensed counseling practitioner whose services are
required to be covered by law in the locality where the policy
is issued if he is operating within the scope of his license and
performing a service for which benefits are provided under
this plan when performed by a Psychologist.

HC-DFS26 04-10

Vi

Review Organization

The term Review Organization refers to an affiliate of Cigna
or another entity to which Cigna has delegated responsibility
for performing utilization review services. The Review
Organization is an organization with a staff of clinicians which
may include Physicians, Registered Graduate Nurses, licensed
mental health and substance use disorder professionals, and
other trained staff members who perform utilization review
services.

HC-DFS808 12-15
Sickness — For Medical Insurance

The term Sickness means a physical or mental illness. It also
includes pregnancy. Expenses incurred for routine Hospital
and pediatric care of a newborn child prior to discharge from
the Hospital nursery will be considered to be incurred as a
result of Sickness.

HC-DFS50
¥i1

Skilled Nursing Facility

The term Skilled Nursing Facility means a licensed institution
(other than a Hospital, as defined) which specializes in:

e physical rehabilitation on an inpatient basis; or
e skilled nursing and medical care on an inpatient basis;

but only if that institution: maintains on the premises all
facilities necessary for medical treatment; provides such
treatment, for compensation, under the supervision of
Physicians; and provides Nurses' services.

0410
Vi

HC-DFS31

Specialist

The term Specialist means a Physician who provides
specialized services, and is not engaged in general practice,
family practice, internal medicine, obstetrics/gynecology or
pediatrics.

04-10
vi

HC-DFS33

Specialty Prescription Drug Product

A Prescription Drug Product or Medical Pharmaceutical
considered by Cigna to be a Specialty Prescription Drug
Product based on consideration of the following factors,
subject to applicable law: whether the Prescription Drug
Product or Medical Pharmaceutical is prescribed and used for
the treatment of a complex, chronic or rare condition; whether
the Prescription Drug Product or Medical Pharmaceutical has
a high acquisition cost; and, whether the Prescription Drug
Product or Medical Pharmaceutical is subject to limited or
restricted distribution, requires special handling and/or
requires enhanced patient education, provider coordination or
clinical oversight. A Specialty Prescription Drug Product may
not possess all or most of the foregoing characteristics, and the
presence of any one such characteristic does not guarantee that
a Prescription Drug Product or Medical Pharmaceutical will
be considered a Specialty Prescription Drug Product. Specialty
Prescription Drug Products may vary by plan benefit
assignment based on factors such as method or site of clinical
administration, or by tier assignment or utilization
management requirements based on factors such as acquisition
cost. You may determine whether a medication is a Specialty
Prescription Drug Product through the website shown on your
ID card or by calling member services at the telephone
number on your ID card.

HC-DFS858 10-16

Stabilize
Stabilize means, with respect to an emergency medical

condition, to provide such medical treatment of the condition
as may be necessary to assure, within reasonable medical

 

75

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3

8 ag
satéss

A€ Cigna.

Filed 06/26/20 Page 12o0f16 PagelD 86

 

probability that no material deterioration of the condition is
likely to result from or occur during the transfer of the
individual from a facility.

HC-DFS413 O1-11

Terminal Illness

A Terminal Illness will be considered to exist if a person
becomes terminally ill with a prognosis of six months or less
to live, as diagnosed by a Physician.

04-10
vl

HC-DFS54

Therapeutic Alternative

A Prescription Drug Product or Medical Pharmaceutical that is
of the same therapeutic or pharmacological class, and usually
can be expected to have similar outcomes and adverse reaction
profiles when administered in therapeutically equivalent doses
as, another Prescription Drug Product, Medical
Pharmaceutical or over-the-counter medication.

HC-DFS859 10-16

Therapeutic Equivalent

A Prescription Drug Product or Medical Pharmaceutical that is
a pharmaceutical equivalent to another Prescription Drug
Product, Medical Pharmaceutical or over-the-counter
medication.

HC-DFS860 10-16

Urgent Care

Urgent Care is medical, surgical, Hospital or related health
care services and testing which are not Emergency Services,
but which are determined by Cigna, in accordance with
generally accepted medical standards, to have been necessary
to treat a condition requiring prompt medical attention. This
does not include care that could have been foreseen before
leaving the immediate area where you ordinarily receive
and/or were scheduled to receive services. Such care includes,
but is not limited to, dialysis, scheduled medical treatments or
therapy, or care received after a Physician's recommendation
that the insured should not travel due to any medical
condition.

04-10
V1

HC-DFS34

Usual and Customary (U&C) Charge

The usual fee that a Pharmacy charges individuals for a
Prescription Drug Product (and any services related to the
dispensing thereof) without reference to reimbursement to the
Pharmacy by third parties. The Usual and Customary (U&C)
Charge includes a dispensing fee and any applicable sales tax.

HC-DFS861 10-16

 

76

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3 Filed 06/26/20 Page 130f16 PagelD 87

3¥# Cigna.

 

The following pages describe the features of your Cigna Choice Fund - Health Savings Account. Please read
them carefully.

 

77 myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3

Xé Cigna.

Filed 06/26/20 Page 14o0f16 PagelD 88

 

What You Should Know About Cigna
Choice Fund® — Health Savings Account

Cigna Choice Fund is designed to give you:
Control

You decide how much you'd like to contribute (up to federal
limits) to your Health Savings Account. You decide how and
when to access your account. And the money in the account is
yours until you spend it. Unused dollars remain in your
account from year to year and earn interest.

Choice

You have the freedom to choose any licensed doctor, even
those who do not participate with Cigna. Your costs are
lower for services from Cigna contracted health care
professionals and facilities because they have agreed to accept
discounted payments to help you make the most of your health
care dollars.

Easy Access to your HSA Dollars

You can draw money directly from your health savings
account using your HSA debit card, checkbook (if purchased)
or online bill pay. Or, you may choose automatic claim
forwarding, which allows qualified medical claims to pay
directly from your account to your doctor or hospital.

Flexibility and Tax Savings

You can also choose to pay for medical expenses out of your
pocket until you reach the deductible, allowing you to save for
qualified health care expenses in future years or retirement.
You are not taxed on your HSA withdrawals unless you use
the money to pay for nonqualified expenses.

Health Information and Education

Call the toll-free number on your ID card to reach Cigna's 24-
Hour Health Information Line™, giving you access to trained
nurses and an audio library of health topics 24 hours a day, In
addition, the Cigna Healthy Pregnancies, Healthy Babies
program provides prenatal education and support for mothers-
to-be.

Tools & Support

We help you keep track of your health and coverage with
online benefits information, transactions, and account activity;
medical and drug cost comparisons; monthly statements; and
more. You also have 24/7/365 toll-free access to a dedicated
Customer Service team, specially trained to answer your
questions and address your needs.

Savings on Health and Wellness Products and Services

Through Cigna Healthy Rewards®, you can save money on a
variety of health-related products and services. Offerings

include laser vision correction, acupuncture, chiropractic care,
weight loss programs, fitness club and equipment discounts,
and more.

The Basics

Who is eligible?

You are eligible to open a Health Savings Account only if you
are covered under a federally qualified high deductible health
plan, such as the one described in this booklet. You cannot be
covered by Medicare or any other individual or group health
plan that is not a federally qualified high deductible health
plan. You can no longer contribute to the HSA once you:
become entitled to Medicare due to age; or are no longer
covered under a high deductible health plan. However, you
will still be able to use the HSA funds for qualified health care
expenses.

How does it work?

The Health Savings Account combines a health care plan with
a tax-free savings account.

1. You, your employer or both may contribute to your
account. Contributions are tax-free up to federal limits.

2. You choose how to pay for qualified health care
expenses:

¢ You may pay for qualified expenses on your own using a
debit card, checkbook (if purchased) or online bill pay
that draws from your health savings account.

« You may choose the Automatic Claim Forwarding option,
allowing qualifying medical expenses to be paid directly
to your doctor, hospital, or other facility from your HSA.
You can change your election at any time during the year.

e You may choose to cover your expenses using other
personal funds. This allows you to save the money in your
HSA for qualified health care expenses in future years or
at retirement. The balance in your savings account will
earn interest.

3. Once you meet your deductible, you and your plan share
the costs. Depending on your plan, you pay pre-determined
coinsurance or copayments for certain services. Your
employer determines the maximum amount of out-of-pocket
expenses you pay each year. Once you meet the maximum,
the plan pays covered expenses at 100%.

Your HSA can be a tax-sheltered savings tool. Because your
HSA rolls over year after year, and unused money
accumulates tax-deferred interest, you have the option to pay
for current qualified health care expenses out of your pocket
and use the account to save for future qualified expenses.

Please note: Your HSA contributions are not taxable under
federal and most state laws. However, your contributions to

 

78

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3

sels

A€ Cigna.

Filed 06/26/20 Page 15o0f16 PagelD 89

 

your HSA may be taxable as income in certain states. Please
consult your tax advisor for guidance.

Which services are covered by my Cigna Choice Fund
Health Savings Account?

Money in your HSA can be used only to cover qualified health
care expenses for you and your dependents as allowed under
federal tax law. In addition, your HSA may be used to cover
COBRA continuation premiums, qualified long-term care
insurance premiums, health plan premiums when you are
receiving unemployment compensation, or Medicare or retiree
health plan premiums (excluding Medicare Supplement or
Medigap premiums) once you reach age 65. If you use your
HSA funds for expenses that are not allowed under federal tax
law, the withdrawal will be subject to tax, and you will incur a
20 percent tax penalty. The 20 percent penalty is not
applicable once you reach age 65. A list of qualified health
care expenses is available through www.myCigna.com.

Which services are covered by my Cigna medical plan, and
which will I have to pay out of my own pocket?

Covered services vary depending on your plan, so visit
www.myCigna.com or check your plan materials in this
booklet for specific information. In addition to your monthly
premiums deducted from your paycheck, you’ll be responsible
for paying:

e Any health care services not covered by your plan.

e Costs for any services you receive until you meet your
deductible, if you choose not to use your health savings
account, or after you spend all the money in your account.

e Your share of the cost for your covered health care expenses
(coinsurance or copayments) after you meet the deductible
and your medical plan coverage begins.

Tools and Resources at Your Fingertips

If you’re not sure where to begin, you have access to health
advocates.

You now have access to health specialists, including
individuals trained as nurses, coaches, nutritionists and
clinicians, who will listen, understand your needs and help you
find solutions, even when you’re not sure where to begin.
Partner with a health coach and get help to maintain good
eating and exercise habits; support and encouragement to set
and reach health improvement goals; and guidance to better
manage conditions, including coronary artery disease, low
back pain, osteoarthritis, high blood pressure, high cholesterol
and more. From quick answers to health questions to
assistance with managing more serious health needs, call the
toll-free number on your Cigna ID card or visit
www.myCigna.com. See your benefits administrator for more
details about all of the services you have access to through
your plan,

Wherever you go in the U.S., you take the Cigna 24-Hour
Health Information Line with you.

Whether it’s late at night, or your child has a fever, or you’re
traveling and you’re not sure where to get care, or you don’t
feel well and you’re unsure about the symptoms, you can call
the Cigna 24-Hour Health Information Line whenever you
have a question. Call the toll-free number on your Cigna ID
card and you will speak to a nurse who will help direct you to
the appropriate care.

www.myCigna.com

www.myCigna.com provides fast, reliable and personalized

information and service, including:

e Online access to your current account balance, past
transactions and claim status, as well as your Explanation of
Benefits and health statements.

e Medical cost and drug cost information, including cost
estimates specific to you and your plan.

e Explanations of other Cigna products and services, what
they are and how you can use them.

e Frequently asked questions about health care in general and
Cigna Choice Fund specifically.

e A number of convenient, helpful tools that let you:
Compare costs

Use tools to compare costs and help you decide where to get
care. You can compare out-of-pocket estimates, specific to
your coverage plan, for actual treatment and procedures and
costs.

Find out more about your local hospitals

Learn how hospitals rank by number of procedures
performed, patients’ average length of stay, and cost. Go to
our online healthcare professional directory for estimated
costs for certain procedures, including total charges and
your out-of-pocket expense, based on your Cigna plan. You
can also find hospitals that earn the Centers of Excellence
designation based on effectiveness in treating selected
procedures/conditions and cost.

Get the facts about your medication, cost, treatment
options and side effects

Use the pharmacy tools to: check your prescription drug
costs, listed by specific pharmacy and location (including
Cigna Home Delivery Pharmacy); and review your claims
history for the past 16 months. Look at condition-specific
drug treatments and compare characteristics of more than
200 common medications. Evaluate up to 10 medications at
once to better understand side effects, drug interactions and
alternatives.

 

79

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-3

3¥# Cigna.

Filed 06/26/20 Page 16o0f16 PagelD 90

 

Take control of your health

Take the health assessment, an online questionnaire that can
help you identify and monitor your health status. You can
learn about preventive care and check your progress toward
healthy goals. And if your results show that you may benefit
from other services, you can learn about related Cigna
programs on the same site.

Explore topics on medicine, health and weliness

Get information on more than 5,000 health conditions,
health and wellness, first aid and medical exams through
Healthwise® Medical Encyclopedia, an interactive library.

Keep track of your personal health information

Health Record is your central, secure location for your
medical conditions, medications, allergies, surgeries,
immunizations, and emergency contacts. You can add your
health assessment results to Health Record, so you can
easily print and share the information with your doctor.
Your lab results from certain facilities can be automatically
entered into your Personal Health Record.

Chart progress of important health indicators

Input key data such as blood pressure, blood sugar,
cholesterol (Total/LDL/HDL), height and weight, and
exercise regimen. Health Tracker makes it easy to chart
the results and share them with your doctor.

Getting the Most from Your HSA

As a consumer, you make decisions every day, from buying
the family car to choosing the breakfast cereal. Make yourself
a more educated health care consumer and you'll find that
you, too, can make a difference in the health care services you
receive and what you ultimately pay.

If you choose to see a Cigna participating health care
professional, the cost is based on discounted rates, so your
costs will be lower. If you visit a health care professional or
facility not in the network, you may still use your HSA to pay
for the cost of those services, but you will pay a higher rate,
and you may have to file claims.

If you need hospital care, there are several tools to help
you make informed decisions about quality and cost.

e With the Hospital Comparison tool on www.myCigna.com,
you can learn how hospitals rank by number of procedures
performed, patients’ average length of stay, and cost.

e Visit our healthcare professional directory for Cigna Centers
of Excellence, providing hospital scores for specific
procedures/conditions, such as cardiac care, hip and knee
replacement, and bariatric surgery. Scores are based on cost
and effectiveness in treating the procedure/condition, based
on publicly available data.

¢ www.myCigna.com also includes a Healthcare Professional
Excellence Recognition Directory. This directory includes
information on:

e Participating physicians who have achieved recognition
from the National Committee for Quality Assurance
(NCQA) for diabetes and/or heart and stroke care.

¢ Hospitals that fully meet The Leapfrog Group patient
safety standards.

A little knowledge goes a long way.

Getting the facts about your care, such as treatment options
and health risks is important to your health and well-being,
and your pocketbook. For instance:

e Getting appropriate preventive care is key to staying
healthy. Visit www.myCigna.com to learn more about
proper preventive care and what’s covered under your plan.

e When it comes to medications, talk to your doctor about
whether generic drugs are right for you. The brand-name
drugs you are prescribed may have generic alternatives that
could lower your costs. Ifa generic version of your brand-
name drug is not available, other generic drugs with the
same treatment effect may meet your needs.

¢ Tools on www.myCigna.com can help you take control of
your health and health care spending. You can learn about
medical topics and wellness, and keep track of your
personal health information. You can also print personalized
reports to discuss with your doctor.

NOTIS3 VS

 

myCigna.com
